DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 04/21/21fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to because they fail to label the element boxes in Figures 1 and 4. Without some indication as to the content of the boxes (or preferably symbols of the actual elements) it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. See MPEP 608.02 and 37 CFR 1.84 (o) -- Legends --
Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuk et al. (US 2002/0050895 A1).
With respect to claim 1, Zuk discloses a magnet system for a magnetic resonance imaging system, comprising (see Figure 4): a basic field magnet (see permanent magnets #2 and #4); and a gradient system, wherein coils of the gradient system are positioned outside an area of a predefined basic magnetic field of the basic field magnet (see paragraph 0094 and Figure 4 disclosing printed circuit boards #52 and #54 having gradient coils wherein said gradient coils are located outside the magnet field area #14).  
With respect to claim 2, Zuk discloses the coils positioned outside the area of the predefined basic magnetic field of the basic field magnet are gradient coils for each of three coordinate axes, and comprise at least one of shim coils, coils generating non-linear encoding fields, or dynamic field cycling coils for multi-dimensional spatial signal encoding and accelerated signal acquisition (see paragraph 0094 disclosing  gradient coils including x, y and z coils and shim coils).  
With respect to claim 3, Zuk discloses the basic field magnet is a C-shaped magnet (see C-shape in Figure 16 where magnet pieces #162 and #164 are on opposite locations connected by a frame #173), and wherein coils of the gradient system are arranged in a region of a pole shoe of the basic field magnet or such that the pole shoes of the basic field magnet lie between two coils of the gradient system (see paragraph 0218 for the use of pole shoes named yokes for forming the magnets located between the gradient coils as discussed above).  
With respect to claim 4, Zuk discloses the basic field magnet has a toroidal field distribution and two or more examination areas (see rounded shape in Figure 4 and 11), and wherein the basic field magnet coils are arranged in a star shape (see paragraphs 0043 and 0217 disclosing a polygon shape magnet considered as a star-shape).   
With respect to claim 5, Zuk discloses the basic field magnet comprises a magnet yoke, and the coils of the gradient system are arranged such that their field couples into the magnet yoke (see paragraph 0218 for the use of pole shoes named yokes for forming the magnets located between the gradient coils as discussed above), the distance between the magnet yoke and each one of the respective coils of the gradient system is less than 2 cm, and the coils of the gradient system are in contact with the magnet yoke (see Figure 16 having gradient #172 in contact with magnet).  
With respect to claim 6, Zuk discloses the coils of the gradient system are planar coils in a parallel arrangement (see paragraph 0113).  
With respect to claim 7, Zuk discloses the coils of the gradient system are placed symmetrically relative to an examination area inside the predefined basic magnetic field of the basic field magnet (see Figure 4 showing a symmetric configuration).   
With respect to claim 8, Zuk discloses the coils of the gradient system are mechanically decoupled from the basic field magnet (see Figure 4 disclosing magnet #2 next to each other but uncoupled), and wherein the coils of the gradient system are movable relative to the basic field magnet by an actuator arm (see paragraph 0166).   
With respect to claim 9, Zuk discloses the basic field magnet is arranged between the coils of the gradient system, and wherein the distance between the coils of the gradient system is larger than at least one dimension of the basic field magnet (see paragraph 0094 and Figure 4 disclosing printed circuit boards #52 and #54 having gradient coils wherein said gradient coils and magnets #2 and #4 having smaller longitudinal dimension).    
With respect to claim 10, Zuk discloses the basic field magnet is shaped such that it fits to a target anatomy of a patient to be examined via the magnetic resonance imaging system (see Figure 14 having a patient’s head inside the magnet configuration), and wherein the basic field magnet is shaped like one of (i) an open segment of a torus, (ii) a cylinder for examination of extremities, or (iii) a bicycle seat or saddle for prostate exams (see Figure 4 showing an open segment magnet or small cylinder for examining the head or any other region/ body part or organ as discussed in paragraph 0193).   
With respect to claim 11, Zuk discloses the gradient system comprises a cooling system that is also arranged outside the area of the predefined basic magnetic field of the basic field magnet (see paragraph 0219 disclosing conduits for coolant located in the printed circuit boards #52 and #54 wherein said boards are located outside the magnet field area #14).   
With respect to claim 12, Zuk discloses the coils of the gradient system are arranged in a pivotable way such that that the coils of the gradient system can be moved like a door (see paragraphs 0144 and 0166 for the printed circuit board motion/adjustment), and wherein the coils of the gradient system are planar coils and comprise a cover that functions as a blind (see paragraph 0113 disclosing the planar arrangement as seen on Figure 4 wherein the gradient coils are inserted on a printed circuit board wherein the board is considered as a cover).   
With respect to claim 13, Zuk discloses a gradient system for a magnet system associated with a magnetic resonance imaging system, comprising (see Figure 4): a first pair of coils; a second pair of coils; and a third pair of coils, wherein each of the first, second, and third pair of coils is (i) configured to be independently controlled to switch their respective gradients in one of an x-direction, a y- direction, or a z-direction (see Abstract and paragraphs 0094 and 0222 defining gradients for x, y and z directions as pairs), and (ii) arranged outside an area of a predefined basic magnetic field associated with the basic field magnet (see paragraph 0094 and Figure 4 disclosing printed circuit boards #52 and #54 having gradient coils wherein said gradient coils are located outside the magnet field area #14), wherein the x-direction, the y-direction, and the z-direction are each perpendicular to one another (see paragraphs  0020 and 0206).  
With respect to claim 14, Zuk discloses a magnetic resonance imaging system, comprising: a magnetic resonance scanner; and a magnet system including (see Figure 4): a basic field magnet (magnets #2 and #4); and a gradient system, wherein coils of the gradient system are positioned outside an area of a predefined basic magnetic field of the basic field magnet (see paragraph 0094 and Figure 4 disclosing printed circuit boards #52 and #54 having gradient coils wherein said gradient coils are located outside the magnet field area #14).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the PTO 892 not relied upon discloses different MR configurations including gradient coils outside or between the magnet gaps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866